DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 32-46 are allowable over the prior art of record. The closest prior art of record Cremelie et al. (hereinafter, Cremalie) (US 2008/0244204), teaches identify data segments of the storage pool. A second backup server de-duplicate list that identifies one or more data segment and convey the second list to first backup server. Replicated on a storage pool on backup server. In a storage pool there are also stored as associated fingerprint that identifies the data segment. One or more clients from which a copy of the data segment was received. In order to retrieve a backup file a set of fingerprint sent to the sent to the backup server (see Fig. 1, [0007], [0008]). 
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 32 as “transferring, at the source system, compressed versions of the second set of VM data blocks over the network to the target system to generate a duplicate of the first set of VM data blocks, wherein the duplicate of the first set of VM data blocks is generated at the target system without the source system transmitting all of the first set of data blocks to the target system, and wherein the duplicate of the first set of VM data blocks is generated at the target system based on the target system retrieving, from the distributed system, 
Dependent claims 33-36, 38-41 and 43-46 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walspurger describe a group of applications running on a virtual machine. An interface between a VM and a real OS 220 and hardware. Physical computer, system-level software are responsible for actually excusing VM-issued instructions and transferring data to and from the actual memory and storage devices (column 15, lines 36-64). Mondal et al. (hereinafter, Mondal) teaches a hash algorithm generates a fingerprint of each data block in the volume, and the fingerprints are subsequently used to detect possible duplicate data blocks as part of deduplication. The fingerprints are used to ensure that duplicate data blocks are sent to the same logical partition, prior to deduplication ([0024], [0031]). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154  
2/22/21